DETAILED ACTION
Status of Claims: Claims 1-20 are currently pending. Claims 1-9 are withdrawn from consideration. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dees et al. (US 20150016417 A1).
Regarding claim 10, Dees et al. disclose a method for adding a robotic device to a first Wi-Fi network using a communication device, comprising: 21generating an instruction to add the robotic device to the first Wi-Fi network using an application of the communication device connected to a first Wi-Fi network (fig. 3 310-330; the dockee device initiates docking (establishing connection/pairing via Wi-Fi Direct, paragraph [0033]) with docking station to establish for connection between the docking station and the AP), the application comprising a graphical user interface (fig. 2, dockee device); extracting Wi-Fi access point's SSID and Wi-Fi password for the first Wi-Fi network by the application of the communication device (paragraph [0032]; the dockee device has network settings such as SSID of the Wi-Fi access point and credentials of the Wi-Fi before docking); instructing the robotic device to enter into pairing mode, wherein entering into pairing mode enables a Wi-Fi network card of the robotic device to establish a wireless connection with the communication device (paragraph [0039-0040]; the dockee initiates docking with the docking station. A bidirectional communication channel between the dockee and the docking station is created by the dockee. This channel could be based on, e.g., a Bluetooth link between the two devices, a Wi-Fi connection to the docking station, or a TCP/IP protocol over the home network); disconnecting the communication device from the first Wi-Fi network and connecting the communication device to a second Wi-Fi network of the robotic device using the application of the communication device (fig. 3 340-350; dockee device stops using existing connection with the AP and creates connection (Wi-Fi Direct, paragraph [0034]) with docking station); transferring the Wi-Fi access point's SSID and the Wi-Fi password for the first Wi-Fi network to the robotic device using the application of the communication device (paragraph [0032]; dockee device transfers to the docking station the network settings such as the SSID of the Wi-Fi access point and the security credentials of the Wi-Fi connection), wherein the robotic device uses the Wi-Fi access point's SSID and Wi-Fi password to connect to the first Wi-Fi network (paragraph [0032]; the docking station uses the network settings received from the dockee device for connecting to the Wi-Fi access point); and connecting the communication device to the first Wi-Fi network (paragraph [0032]; dockee device will then attach to the Wi-Fi access point via connection established by the docking station) (paragraph [0004]; dockee accesses the network 160 via connection with access point) (paragraph [0008]; having the connection to the Wi-Fi access point allows access (connect) to the network).
Regarding claim 15, Dees et al. further suggest transferring and receiving information between the robotic device and a docking station using radio frequency, wherein the information comprises at least one of Wi-Fi access point's SSID, Wi-Fi password, and cloud service login information (paragraph [0039-0040]; the dockee initiates docking with the docking station. A bidirectional communication channel between the dockee and the docking station is created by the dockee. This channel could be based on, e.g., a Bluetooth link between the two devices, a Wi-Fi connection to the docking station, or a TCP/IP protocol over the home network) (paragraph [0032]; dockee device transfers to the docking station the network settings such as the SSID of the Wi-Fi access point and the security credentials of the Wi-Fi connection).  
Regarding claim 18, Dees et al. further suggest transferring and receiving information between at least one of the application of the communication device and the robotic device, the application of the communication device and the docking station, and the robotic device and docking station, using a Wi-Fi router (paragraph [0008]).  
Regarding claim 19, Dees et al. disclose a method for adding a robotic device to a Wi-Fi network using a communication device, comprising: receiving Wi-Fi access (paragraph [0032]; the dockee device has network settings such as SSID of the Wi-Fi access point and credentials of the Wi-Fi before docking), the application comprising a graphical user interface (fig. 2, dockee device); and transferring the Wi-Fi access point's SSID and the Wi-Fi password for the Wi-Fi network to the robotic device using the application of the communication device using a wireless communication channel (paragraph [0032]; dockee device transfers to the docking station the network settings such as the SSID of the Wi-Fi access point and the security credentials of the Wi-Fi connection), wherein the robotic device uses the Wi-Fi access point's SSID and the Wi-Fi password to connect to the Wi-Fi network (paragraph [0032]; the docking station uses the network settings received from the dockee device for connecting to the Wi-Fi access point); and connecting the communication device to the Wi-Fi network (paragraph [0032]; dockee device will then attach to the Wi-Fi access point via connection established by the docking station) (paragraph [0004]; dockee accesses the network 160 via connection with access point) (paragraph [0008]; having the connection to the Wi-Fi access point allows access (connect) to the network).  
Regarding claim 20, Dees et al. further suggest wherein the wireless communication channel is a wireless Bluetooth channel (paragraph [0039-0040]; the dockee initiates docking with the docking station. A bidirectional communication channel between the dockee and the docking station is created by the dockee. This channel could be based on, e.g., a Bluetooth link between the two devices, a Wi-Fi connection to the docking station, or a TCP/IP protocol over the home network).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. (US 20150016417 A1) in view of Li et al. (US 20180249515 A1).
Regarding claim 11, Dees et al. disclose all the subject matter of the claimed invention as recited in claim 10 above without explicitly suggest the application of the communication device receiving instructions from a QR barcode scanned using an imaging device of the robotic device and parsed by an image recognition software of the robotic device. However, Li et al. from the same or similar field of endeavor suggest the application of the communication device receiving instructions from a QR barcode (paragraphs [0036] [0039]; network access information may include SSID and access point connection password information for accessing wireless network (Wi-Fi) corresponding to the access point. The network access information is represented by QR code information) (fig. 2, user equipment 1 acquires the access network information by scanning the QR code presented on the display of the user equipment 2 and establishes wireless connection with the access point of the network). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Dees et al.’s method/system where the application of the communication device receiving instructions from a QR barcode scanned using an imaging device of the robotic device and parsed by an image recognition software of the robotic device as suggested by Li et al. as to obtain network access information for connection with the Wi-Fi AP. The motivation would have been to provide specific identification information that identifies the network to improve connection success rate while efficiently utilize overall resources (paragraphs [0020-0021]).
Regarding claim 13, Li et al. further suggest wherein the application of the communication device is connected to a cloud service (paragraph [0037]; user equipment 2 may acquire the access information from a cloud server). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Dees et al.’s method/system where the application of the communication device is connected to a cloud service as suggested by Li et al. for obtaining the access information. The motivation would have been to .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. (US 20150016417 A1) in view of Li et al. (US 20180249515 A1), and further in view of Frenz (US 20180225444 A1).  
Regarding claim 14, Dees et al. and Li et al. disclose all the subject matter of the claimed invention as recited in claim 11 above without explicitly suggest wherein the QR barcode further comprises login information for the cloud service corresponding to the robotic device; wherein the image recognition software is configured to further extrapolate the login information for the cloud service; and wherein the robotic device connects to the cloud service using the login information. However, Frenz from the same or similar field of endeavor suggest wherein the QR barcode further comprises login information for the cloud service corresponding to the robotic device; wherein the image recognition software is configured to further extrapolate the login information for the cloud service; and wherein the robotic device connects to the cloud service using the login information (paragraphs [0038] [0021]; QR code may include URL. The device (camera) can use the URL included in the QR code (captured from the mobile application of the user device) to connect to cloud server). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Dees et al. and Li et al.’s method/system where the QR barcode further comprises login information for the cloud service corresponding to the robotic device; wherein the image recognition software is configured to further extrapolate the login information for the cloud service; and wherein .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. (US 20150016417 A1) in view of Pizot et al. (US 9052861 B1).  
Regarding claim 16, Dees eat al. further suggest using the Wi-Fi access point's SSID and Wi- Fi password to connect the docking station to the Wi-Fi network (paragraph [0039-0040]; the dockee initiates docking with the docking station. A bidirectional communication channel between the dockee and the docking station is created by the dockee. This channel could be based on, e.g., a Bluetooth link between the two devices, a Wi-Fi connection to the docking station, or a TCP/IP protocol over the home network) (paragraph [0032]; dockee device transfers to the docking station the network settings such as the SSID of the Wi-Fi access point and the security credentials of the Wi-Fi connection) without explicitly suggest using the cloud service login information to connect the docking station to the cloud service. However, Pizot et al. from the same or similar field of endeavor suggest using the cloud service login information to connect the docking station to the cloud service (col. 4 line 67 through col. 5 line 5; device 110 and base station connected in a docking station exchange credentials before the device 110 in docking mode with base station can be identified to the cloud service as authorized). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Dees et al.’s method/system the step of .  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. (US 20150016417 A1) in view of Frenz (US 20180225444 A1).  
Regarding claim 17, Dees et al. and Li et al. disclose all the subject matter of the claimed invention as recited in claim 10 above without explicitly suggest transferring and receiving information between at least one of the application of the communication device and the robotic device, the application of the communication device and the docking station, and the robotic device and docking station, using the cloud service. However, Frenz from the same or similar field of endeavor suggest transferring and receiving information between at least one of the application of the communication device and the device, the application of the communication device and the docking station, and the robotic device and docking station, using the cloud service (paragraph [0021]; mobile application (terminal) can write into provisioning services of camera to start connecting to the cloud sever). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Dees et al.’s method/system the step of transferring and receiving information between at least one of the application of the communication device and the robotic device, the application of the communication device and the docking station, and the robotic device and docking station, using the cloud service as .
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Remarks/Arguments
Applicant's remarks/arguments filed 01/25/2021 regarding the rejections under 35 U.S.C. 102(a) (1) have been fully considered but they are not persuasive. On pages 7-9 of the Applicant’s remarks, Applicants submit Dees is silent with respect connecting the communication device to the first Wi-Fi network. Applicants respectfully contend that Dees teaches away from connecting the dockee device to the access point. Applicants submit that connecting the communication device to the first Wi-Fi network as claimed differs from the communication device having access to the first Wi-Fi network through an intermediary device, as is described by Dees, wherein accessing the access point relies on the docking station intermediary device tunneling information to the access point. The present application illustrates the mobile device 102 having a connection to robotic device cloud service 102, without any intermediary device in between. Therefore, for at least the reasons cited, Applicants respectfully submit that Claim 10 and amended Claim 19 are allowable over the cited art and request that the above rejection be withdrawn. 
In response, the Examiner respectfully disagrees with the Applicant’s assertion that Dees is silent with respect to connecting the communication device to the first Wi-Fi In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); < Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) The court held that the prior art anticipated the claims even though it taught away from the claimed invention. In this case, the dockee device connects to the network via the Wi-Fi access point as the claimed limitation “connecting the communication device to the first Wi-Fi network”. Applicant’s arguments that the dockee device connects to the network using intermediary device which is different from the claimed mobile device connecting to the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476